Management's Discussion and Analysis For the years ended March 31, 2008 and 2007 This Management's Discussion and Analysis ("MD&A") of Taiga Building Products Ltd."Taiga" or the "Company" is presented as at May 26, 2008.The financial information disclosed in this report has been prepared in accordance with Canadian generally accepted accounting principles ("GAAP") and is presented in Canadian dollars.The following discussion and analysis of the Company's financial condition and results of operations should be read in conjunction with the audited consolidated financial statements and notes thereto for the years ended March 31, 2008 and March 31, 2007.All public filings made with the Canadian securities regulatory authorities and further information on the Company, including the Company's Annual Information Form, are available free of charge on the SEDAR website at www.sedar.com. This discussion and analysis contains forward-looking statements concerning the future performance of our business, its operations, and its financial performance and condition.These forward-looking statements are based on our current expectations and judgment.These statements are subject to risks affected by known and unknown risks and uncertainties that may cause the actual future results of the Company to be materially different than those expressed or implied in this discussion.These risks and uncertainties are described herein and in the MD&A contained in the Taiga Building Products Ltd.Annual Information Form dated June 21, 2007.No forward-looking statement is a guarantee of future results. In this discussion, reference is made to EBITDA, which represents earnings before interest, taxes, depreciation and amortization.As there is no generally accepted method of calculating EBITDA, the measure as calculated by Taiga might not be comparable to similarly titled measures reported by other issuers.EBITDA is presented as Management, believes it is a useful indicator of a Company's ability to meet debt service and capital expenditure requirements and because we interpret trends in EBITDA as an indicator of relative operating performance.EBITDA should not be considered by an investor as an alternative to net income or cash flows as determined in according with GAAP. Additional information relating to the Company including the Annual Information Form of Taiga Building Products Ltd. can be found on the System for Electronic Document Analysis and Retrieval (SEDAR) at www.sedar.com. 1.Business Overview Taiga is the largest, by revenue, independent wholesale distributor of building products in Canada. Taiga distributes building products in Canada, the United States and overseas. As a wholesale distributor, Taiga maintains substantial inventories of building products at fourteen strategically located distribution centres throughout Canada and two distribution centres in California. In addition, Taiga regularly distributes through the use of third party reload centres. Taiga also owns and operates three wood preservation plants that produce preserved wood products and one remanufacturing facility that produces building materials such as fence products and custom-cut lumber. Factors that affect Taiga’s year-over-year profitability include sales levels, price fluctuations and product mix. Selected Annual Information The following selected financial information of the Company has been derived from the audited financial statements of Taiga for its fiscal years ended March 31, 2008, 2007 and 2006. This information should be read in conjunction with these statements and the additional financial information contained elsewhere in this report. Fiscal Years Ended March 31, 2008 2007 2006(1) (all in millions except for per share amounts) Income Statement Data: Sales $ 1,000.7 $ 1,038.4 $ 1,179.3 Gross Profit $ 121.9 $ 114.3 $ 109.1 Total Expenses $ 88.9 $ 86.1 $ 86.1 Subordinated Note Interest $ 15.8 $ 19.0 $ 12.1 Net Earnings $ 2.2 $ 4.1 $ 3.6 Net Earnings per Share (Basic and Fully Diluted) (2) $ 0.07 $ 0.13 $ 0.11 Cash Dividends declared $ 7.22 $ 8.23 $ 11.49 Weighted Average Number of Shares Outstanding 32,205,680 32,205,680 32,065,680 EBITDA(3) $ 42.8 $ 39.8 $ 32.9 Balance Sheet Data: Working capital (4) $ 28.1 $ 36.1 $ 85.6 Total Assets $ 298.3 $ 304.0 $ 305.6 Total Long-Term Financial Liabilities $ 142.8 $ 142.9 $ 182.9 Notes: (1) The amounts are derived from Taiga’s audited historical financial statements which have been adjusted for a prior-period adjustment. For further information on the restatement see Note 19 ‘Restatement’. (2) Net earnings per share is calculated using the weighted-average number of units/shares. (3) EBITDA reconciliation: Fiscal Year Ended March 31, 2008 2007 2006 (in millions of dollars) Net Earnings $ 2.2 $ 4.1 $ 3.6 Income Tax Expense 12.5 6.3 7.8 Interest Expense (including subordinated debt interest expense) 25.1 27.0 18.8 Amortization 3.0 2.4 2.7 EBITDA $ 42.8 $ 39.8 $ 32.9 (4) Working capital is the excess of current assets over current liabilities. (5) The 2008 and 2007 comparative figures have been reclassified, where applicable, as Taiga has adopted CICA guidelines issued in EIC-156. 2.Net Income and Results of Operations Net Income Taiga’s Net Earnings for the Year Ended March 31, 2008 include one-time items that are not expected to recur. These items are not indicators of future performance in the opinion of the Company’s management. In November 2007, Taiga recorded asset impairment when it discontinued an ERP Project and wrote-off the value of IT infrastructure and development of $2.1 million. Please refer to Note 6c below for details. In the Fiscal year ended March 31, 2008, Taiga recorded $8.6 million of Income Tax and interest expense due to CRA reassessments for prior periods. This item is being disputed by Taiga. Please refer to note 6b for further details. In the fiscal years ended March 31, 2008 and March 31, 2007 the Company recognized a one time non-operating refund and accrual reversal of amounts related to the Canada-US Softwood Lumber agreement. Sales The Company’s consolidated net sales for the fiscal year ended March 31, 2008 were $1,000.7 million compared to $1,038.4 million over the prior year, down $37.7 million or 3.6%. Certain program selling allowances and costs were reclassified to Sales in accordance with GAAP at the March 31, 2007 year-end and for comparatives purposes. See Gross Margin section below for further details. The decline in sales resulted primarily from falling lumber prices. Average lumber prices were off 15% compared to a year ago, resulting in a 13% decline in dollar sales of lumber over the same period. Additionally, revenue for Engineered Wood Products (EWP) declined 17% due to falling prices and economic conditions in the United States. Sales performance increased for treated wood, panels and allied products, particularly the growth-focused flooring products. Regionally, western Canada continued to enjoy healthy economic conditions. Additionally Taiga experienced new growth in sales from Saskatchewan and into offshore Export markets. The new branch in Newfoundland also contributed positively to sales. Sales remained weak in California and Ontario. The ongoing housing and mortgage problems in the United States directly affect California and also lead to a weak manufacturing sector in Ontario. The Company’s exposure to dimension lumber and panel sales, as a percentage of total sales, declined slightly to 54.6% this fiscal year, from 55.9% last year. Allied and treated wood product sales, as a percentage of total sales, increased to 34.9% this quarter from 31.9% over the same period last year. Gross Margin Gross margin performance in fiscal 2008 improved to $121.9 million from $114.3 million the prior year, a 6.6% growth. This is attributable to Taiga’s higher profitability product mix strategy. For the year ended March 31, 2008 Taiga reclassified certain of its program selling allowances and costs to Sales from Cost of Sales. For the fiscal year 2008, the amount reclassified was $64.1 million ($56.7 million for fiscal 2007). This accounting reclassification, in compliance with GAAP EIC-156, has no impact on gross or net profitability. After considering the impact of EIC-156 and other reclassifications, Taiga’s gross margin percentage for fiscal 2008 was 12.2% versus 11% in the comparative period. Expenses Distribution expenses increased by $3.8 million, or 15% to $29.3 million for the year compared to $25.4 million last year. This is primarily due to additional expenses incurred by the new distribution branch in Newfoundland and the expansion of our Edmonton facility. The Company also experienced higher fuel and utilities costs throughout the year. Selling and administration expenses decreased slightly to $51.7 million from $52.7 million, a decline of $1 million. Interest and Subordinated Debt Interest Revolving credit facilities interest expense remained the same at $8.0 million. Subordinated debt interest decreased $3.2 million or 17% to $15.8 million from $19.0 million. In May 2006, the Company repurchased and retired $42.5 million of subordinated notes, thus reducing debt service costs . Discontinued Enterprise Resources Planning (ERP) Project On October 23, 2007 the Company terminated its contract with its ERP Project provider Laurier CIM Group Inc. for failing to meet contractual obligations. This resulted in asset impairment of $2.1 million; expensed in the year ended March 31, 2008. Taiga has begun work on a new ERP project. Reassessed Prior Period Taxes due to Financing Structure In the year ended March 31, 2008 Taiga accrued $8.6 million in taxes and interest payable. The accrual is the result of tax reassessments from the Canada Revenue Agency and other provincial authorities for the fiscal years 2002, 2003, 2004 and 2005, in connection with a financing structure. Operating Earnings Earnings from Operations in fiscal year 2008 was $33.0 million compared to $28.2 million in the previous year. This operating result comes from increased gross margin performance due to product mix shifts and lower subordinated debt interest expense. EBITDA EBITDA for the year increased by $3 million to $42.8 million compared to $39.8 million last year. The variance is due to better profitability associated with the Company’s strategy of selling value-added products, offset by higher expenses and a one-time asset impairment charge. 3. Segmented Revenue Taiga operates within one business segment and has two reportable geographic segments as follows: Twelve months ended Mar 31, 2008 2007 (in thousands of Canadian dollars) Sales(1) % Sales(1) % Canada $ 929,213 92.9 $ 946,405 91.1 US 71,484 7.1 91,993 8.9 Notes: (1) These figures have been adjusted, where applicable, as Taiga has adopted CICA guidelines issued in EIC-156. 4.Summary of Quarterly Results (in thousands of dollars, except per share amount in dollars) Mar-2008 Dec-2007 Sep-2007 Jun-2007 Mar-2007 Dec-2006(1) Sep-2006(1) Jun-2006(1) Sales $ 211,198 $ 235,133 $ 306,727 $ 311,801 $ 229,581 $ 232,157 $ 305,264 $ 328,115 Net income (loss) $ (3,649 ) $ (1,897 ) $ 3,828 $ 3,948 $ (2,684 ) $ 2,136 $ 3,076 $ 1,569 Earnings (loss) per share (2) $ (0.11 ) $ (0.06 ) $ 0.12 $ 0.12 $ (0.08 ) $ 0.07 $ 0.10 $ 0.05 Notes: (1) The amounts are derived from Taiga’s historical financial statements which have been adjusted for a prior-period adjustment. For further information see Note 19 ‘Restatement’ in the audited financial statements for the fiscal year ended March 31, 2007 included in Taiga’s 2007 annual report. (2) This is the same for basic and fully-diluted per share basis. Earnings (loss) per share is calculated using the weighted-average number of units/shares. (3) These figures have not been adjusted in accordance to CICA guidelines in EIC-156 to provide a common basis for quarterly sales comparison. 5.Liquidity and Capital Resources Summary of Financial Position Mar-2008 Dec-2007 Sep-2007 Mar-2007 (in thousands of dollars, except for ratios) Current Assets $ 258,057 $ 203,739 $ 228,980 $ 263,443 Current Liabilities (excluding Credit Facilities) 83,271 69,963 90,774 81,723 Credit Facilities 146,690 104,114 107,105 145,632 Working Capital 28,096 29,662 31,101 36,088 Long Term Liabilities (excluding Subordinated Notes) 29,621 29,573 29,771 30,790 Subordinated Notes 128,834 128,834 128,834 128,834 Total Assets 298,314 246,949 274,577 304,004 Shareholders’ Equity $ (90,101 ) $ (85,535 ) $ (81,907 ) $ (82,975 ) Ratios Current Ratio 1.12:1 1.17:1 1.16:1 1.16:1 Debt-to-Shareholders’ Equity Ratio (1) 3.39 2.72 2.64 3.11 Notes: (1) Impact of Stapled Unit conversion. Pursuant to an Indenture dated September 1, 2005, the Company issued 32,205,680 Subordinated Notes (the “Notes”) with a principal amount of $5.32 for an aggregate carrying amount of $171,334,217. Under the terms of the Indenture, the Notes are unsecured, bear interest at 14% per annum and mature on September 1, 2020. Interest on the Notes (except defaulted interest) at a rate of 14% per annum is payable monthly in arrears, and is calculated as an annual interest sum divided by twelve, on or about the 15th day following the end of each month commencing October 17, 2005. The aggregate principal amount of Notes that may be issued under the Indenture is unlimited. The Notes are guaranteed by certain of the Company’s subsidiary and affiliated companies. As a result of the Stapled Unit conversion, the aggregate issue price of the Notes in the amount of $171,334,217 is charged against Retained Earnings. On May 12, 2006 the Company completed its offer to purchase up to $42.5 million of its outstanding 14% Notes due 2020 for a purchase price of 105% of the principal amount outstanding per Note plus accrued and unpaid interest to the date of acceptance, leaving principal value of $128,834,217 of Notes outstanding. The offer constituted an Asset Sales Offer pursuant to the terms of the Indenture governing the subordinated notes. For calculation of ratios containing Shareholders’ Equity, $171,334,217 has been excluded from Retained
